Citation Nr: 9916687	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-46 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for temporal mandibular 
joint (TMJ) syndrome.

2.  Entitlement to a disability rating in excess of 
30 percent for hidradenitis suppurativa.

3.  Entitlement to a disability rating in excess of 
10 percent for a left knee ligament strain.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from July 1974 to January 1978 
and from June 1979 to April 1984.  These matters come to the 
Board of Veterans' Appeals (Board) from an August 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  In that rating decision the RO determined that 
the claim of entitlement to service connection for TMJ 
syndrome was not well grounded and that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  
The RO also denied entitlement to a disability rating in 
excess of 30 percent for hidradenitis suppurativa and a 
rating in excess of 10 percent for a left knee ligament 
strain.  The veteran perfected an appeal of that decision.

In a February 1999 statement the veteran withdrew her appeal 
pertaining to service connection for a psychiatric disorder, 
and the Board finds that that issue is no longer within its 
purview.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of 
disagreement ceases to be valid if withdrawn).



REMAND

At a hearing before the undersigned in February 1999, the 
veteran testified that she received treatment for her skin 
and left knee disabilities approximately once every three 
months at a VA facility.  She further testified that her most 
recent treatment had occurred in December 1998, and that she 
was scheduled to be seen in March 1999.  The claims folder 
does not contain records of any treatment subsequent to 
November 1997.  VA has a duty to obtain copies of all 
pertinent treatment records of which it has been put on 
notice at any point in the appeal process.  See Suttman v. 
Brown, 5 Vet. App. 127 (1993); Murincsak v. Derwinski, 2 Vet. 
App. 363, 369-73 (1992); Littke v. Derwinski, 1 Vet. App. 90, 
91-92 (1990).
The veteran has also testified that her disabilities have 
worsened.  Her most recent VA examination was in December 
1996.  The veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

The veteran reports that she has received dental treatment, 
including treatment for TMJ syndrome, at a VA medical center 
since approximately 1989 or 1990.  Although her treatment 
records from the Austin VAMC were obtained, no dental 
treatment records were provided.  The VA treatment records 
are deemed to be evidence of record, and a determination of 
whether the veteran's claim of entitlement to service 
connection for TMJ syndrome is well grounded cannot be made 
prior to consideration of that evidence.  See Bell v. 
Derwinski, 3 Vet. App. 391 (1992).

In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who have treated the veteran for 
hidradenitis suppurativa and left knee 
ligament strain, as well as all VA 
medical care providers who have treated 
TMJ syndrome since her separation from 
service in April 1984.  After securing 
any necessary releases, the RO should 
obtain copies of such records that are 
not in file. If no records can be 
located, the case file should be 
documented to that effect.

2.  The veteran should also be invited to 
submit any evidence, including employment 
records, showing that her service 
connected disabilities cause marked 
interference with her employment.

3.  If the above-requested development 
results in the RO finding that the 
veteran has established a well-grounded 
claim for service connection for TMJ 
syndrome, the case file should be 
forwarded to a VA dentist specializing in 
the diagnosis and treatment of TMJ 
syndrome, if such a dentist is available, 
in order to obtain a medical opinion on 
whether the TMJ syndrome that was treated 
subsequent to service is related to the 
TMJ symptoms documented in the veteran's 
service medical records in July 1976.  
Specifically, the dentist should provide 
an opinion on whether the symptoms 
documented in July 1976 represented the 
onset of a chronic TMJ dysfunction, or an 
acute disorder.  If the dentist 
determines that a dental examination is 
necessary prior to rendering an opinion, 
the dental examination should be 
provided.  The dentist should provide the 
rationale for his/her opinion.

4.  The veteran should also be afforded 
an appropriate examination to determine 
the current severity of her hidradenitis 
suppurativa.  The examiner should review 
the claims folder prior to completing the 
examination.  The examiner is requested 
to express opinions as to whether the 
disability involves systems other than 
the skin, and whether there are any 
nervous manifestations of the disability.

5.  The veteran should also be afforded 
an appropriate examination to evaluate 
extent of disability resulting from the 
service connected left knee ligament 
strain.  The examiner should review the 
claims folder prior to completing the 
examination.  The examiner is requested 
to comment on whether the ligament strain 
results in any instability or subluxation 
of the left knee.  If such instability or 
subluxation is found, the examiner is 
requested to express an opinion as to its 
severity.

The examiner should report the range of 
motion in the left knee in degrees.  The 
examiner should also report whether the 
left knee ligament strain is manifested 
by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

6.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
If a medical opinion has been requested, 
the RO should ensure that the opinion is 
in complete compliance with the 
directives of this remand and, if it is 
not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues remaining 
on appeal.

In adjudicating the proper evaluation of 
the veteran's left knee ligament strain, 
the RO should consider whether separate 
evaluations are warranted under 
Diagnostic Codes 5003 and 5257, in 
accordance with the General Counsel's 
opinions in VAOPGCPREC 9-98 (1998), 
VAOPGCPREC 23-97 (1997).  The RO should 
also take into account the provisions of 
38 C.F.R. § 3.321 (1998).  If any benefit 
requested on appeal remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until she is 
notified.  The veteran and her representative are advised 
that they may submit additional argument and evidence while 
this case is in remand status.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




